Exhibit 10.26

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made
effective as of the 30th Day of December, 2008, by and between MPS GROUP, INC.,
a Florida corporation, and its successors (“Employer”), and RICHARD L. WHITE, a
resident of the State of Florida (“Executive”) and amends and restates in its
entirety that certain employment agreement between the parties dated January 1,
2003.

WHEREAS, the Employer and the Executive entered into an employment agreement
dated January 1, 2003; and.

WHEREAS, the Employer and Executive wish to enter into an employment agreement,
which agreement shall replace and thereby supersede all prior employment
agreements and any amendments thereto previously executed between the Employer
and Executive;

NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants, and subject to the terms and conditions contained in this Agreement,
the Employer and Executive, intending to be legally bound, hereby agree as
follows:

1. Employment. Employer hereby employs Executive as President of its affiliate,
Beeline.com Inc., and the affiliates, subsidiaries, and divisions thereof
(hereinafter collectively referred to as “Beeline”), and in such other capacity
with affiliates or business units of Employer as Employer may direct, and
Executive hereby accepts employment by Employer, in accordance with and subject
to the terms and conditions of this Agreement.

2. Duties and Authority. Executive shall be responsible for directing and
managing areas of responsibility as assigned by the Employer from time to time,
including, without limitation, directing and managing the affairs of one or more
of the Employer’s affiliates or business units. Executive agrees to devote full
time, attention and best efforts to the performance of these duties; provided,
however, it shall not be considered a violation of the foregoing for Executive
to assist in the affairs of corporate affiliates of Employer or to serve on
corporate, industry, civic or charitable boards or committees, so long as such
activities do not materially interfere with the performance of the Executive’s
responsibilities as an employee of the Employer in accordance with this
Agreement.

3. Compensation. During the Term of this Agreement, Executive shall receive the
following compensation:

A. Base Salary. A base salary shall be established by the Employer and payable
in accordance with the Employer’s standard practice for other comparable
executives. Executive’s base salary shall be subject to periodic review and
adjustment by the Employer in accordance with the Employer’s compensation
policies.



--------------------------------------------------------------------------------

B. Incentive Compensation. A target incentive compensation opportunity shall be
established periodically by the Employer under the Employer’s Executive Annual
Incentive Plan (“Incentive Compensation.”), as amended from time to time, or
pursuant to another or successor plan.

4. Stock Options. Employer shall continue to grant stock options from time to
time in a manner consistent with that to which it grants such stock options
generally to other senior executive officers of the Employer to purchase shares
of the common stock of the Employer pursuant to the MPS Group, Inc. Amended and
Restated 1995 Stock Option Plan, as amended from time to time, or pursuant to a
newly established or successor plan.

A. Exercise. Any existing stock options held by Executive on the effective date
or granted Executive after the effective date of this Agreement shall provide
for:

 

  (i) exercisability of vested options (including those vested under paragraph
4.A.(ii) below) for two (2) years following the Executive’s termination of
employment with the Employer (or if sooner, 10 years from date of grant of the
option); and

 

  (ii) full vesting of options upon a Change in Control (as hereafter defined).

B. Change in Control. For purposes of this Agreement, “Change in Control” shall
mean any of the following events:

 

  (i) the acquisition by any person or persons (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended) of legal or
beneficial ownership of 35% or more of either (a) the then outstanding shares of
common stock of the Employer or (b) the combined voting power of the then
outstanding voting securities of the Employer entitled to vote generally in the
election of directors;

 

  (ii) individuals who, as of the date hereof, constitute the Board of Directors
of Employer (“Board”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Employer’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Board shall be considered as though such individual were a
member of the Board as of the date hereof;

 

2



--------------------------------------------------------------------------------

  (iii) approval by the shareholders of the Employer of a reorganization,
merger, or consolidation, in each case unless the shareholders of the Employer
immediately before such reorganization, merger, or consolidation own, directly
or indirectly, immediately following such reorganization, merger, or
consolidation at least a majority of the combined voting power of the
outstanding voting securities of the corporation resulting from such
reorganization, merger, or consolidation in substantially the same proportion as
their ownership of the voting securities immediately before such reorganization,
merger or consolidation; or

 

  (iv) approval by the shareholders of the Employer of (a) a complete
liquidation or dissolution of the Employer, or (b) the sale or other disposition
of more than 50% of the assets of the Employer within a twelve month period.

5. Benefits. To the extent not otherwise provided herein (it being the intent
not to duplicate benefits) during the term of this Agreement, Employer shall
provide the Executive with all vacation, retirement, welfare, deferred
compensation, disability and other benefits provided in the Employer’s
discretion generally to the Employer’s other senior executive officers. The
Employer shall reimburse the Executive for all reasonable and necessary expenses
incurred while conducting business in accordance with policies adopted by the
Employer from time to time. Furthermore, the Employer may pay the Executive or a
leasing company, at the Executive’s option, an auto allowance as may be
established in the discretion of the Employer for an automobile used by the
Executive for business purposes. The Executive acknowledges that pursuant to
federal, state or local law, and regulations promulgated thereunder, the
Employer may be required to report for tax purposes all or a portion of certain
of the benefits and reimbursements provided in this Agreement as income in
respect of the Executive. In all events, the aforementioned benefit and expense
reimbursements will be made no later than the year following the year in which
the expense was incurred. Notwithstanding any other provision of this Section 5
to the contrary, any expense reimbursed by the Employer in one taxable year in
no event will affect the amount of expenses required to be reimbursed or in-kind
benefits required to be provided by the Employer in any other taxable year.

 

3



--------------------------------------------------------------------------------

6. Restrictive Covenants; Confidentiality. In consideration of the employment of
Executive by Employer, and the opportunity for enhanced professional and
remunerative opportunities by virtue of the terms hereof, Executive agrees as
follows:

A. Non-Solicitation; Non-Compete. During Executive’s employment with Employer
and for a period of two (2) years thereafter, whatever the reason for
Executive’s termination or separation of employment from Employer, and unless
Executive receives Employer’s advance written waiver, Executive shall not,
either directly or indirectly, either on his or her own behalf or on behalf of
another business, engage in or assist others in the following activities:

 

  (i) Soliciting, hiring, recruiting, or attempting to recruit, for any business
competing with Employer or its affiliates, any person employed or contracted
with by Employer or its affiliates at any time during the twelve (12) months
immediately prior to Executive’s termination or separation of employment from
Employer, and with whom Executive had contact during his employment with
Employer;

 

  (ii) Soliciting or accepting, for any business which competes with Beeline,
any business from any Beeline Client(s), for which services were provided or
actively solicited by Beeline during the twelve (12) months immediately prior to
Executive’s termination or separation of employment from Employer. For purposes
of this provision, “Beeline Client(s)” are defined as those persons, businesses,
governmental agencies and nonprofit organizations either currently doing
business with Beeline at the time of the separation or termination of
Executive’s employment from Employer or to which Beeline provided or actively
solicited services during the twelve (12) months immediately prior to the
separation or termination of Executive’s employment from Employer;

 

  (iii) Entering into, engaging in, being employed by, being connected to,
consulting or rendering services for, any business which competes with, or is
similar to, Beeline’s business, or business known to Executive as planned to be
conducted by Beeline at the time of Executive’s termination or separation from
employment with Employer. The non-compete restriction in this subsection shall
apply throughout the United States; provided, however, if Employee is assigned a
particular smaller geographic territory capable of measurement, and Employee
works in that territory for at least 180 consecutive days prior to Employee’s
termination or separation of employment from Employer, then the geographic
restriction in this subsection shall apply to the lesser of the United States or
the last precise territory in which Employee worked for at least 180 consecutive
days. This Subsection 6.A.(iii) shall not restrict Executive from beneficial
ownership representing an interest of less than five (5%) percent of the
outstanding shares or other securities of a company traded on a recognized
national or international stock exchange.

 

4



--------------------------------------------------------------------------------

B. Non-Disclosure of Information. Executive will not at any time, during or
after the term of this Agreement in any fashion, form, or manner, either
directly or indirectly, divulge, disclose, or communicate to any person, firm,
or corporation, in any manner whatsoever, any information of any kind, nature,
or description concerning any matters affecting or relating to the business of
the Employer, including, but not limited to, the names of any of its customers
or prospective customers or any other information concerning the business of the
Employer, its manner of operation, its plans, its vendors, its suppliers, its
advertising, its marketing, its methods, its practices, or any other information
of any kind, nature, or description, without regard to whether any or all of the
foregoing matters would otherwise be deemed confidential, material, or
important; provided, however that this provision shall not prevent disclosures
by Executive to the extent such disclosures are (i) believed by the Executive,
in good faith and acting reasonably, to be in the best interest of the Employer,
(ii) of information that is public at the time of the disclosure (other than as
a result of the Executive’s violation of this Subsection 6.B.), or (iii) as
required by law or legal process (and, if the Executive is so required to
disclose, Executive shall provide the Employer notice of such to allow the
Company the opportunity to contest such disclosure).

7. Term; Termination of Employment.

A. Term. The term of employment hereunder shall begin on January 1, 2003 and
continue for a period of indefinite duration, through and until this Agreement
is terminated by either party in accordance with Section 7.B. of the Agreement
(the “Term”).

B. Termination. Either party may terminate this Agreement for any or no reason
in such party’s sole discretion upon providing to the other party at least ten
(10) business days advance written notice of termination. The Executive’s
employment hereunder shall terminate automatically upon the Executive’s death.
Additionally, if the Employer determines in good faith that the Executive has
incurred a Disability, it may give the Executive written notice of its intention
to terminate the Executive’s employment hereunder. In such event, the
Executive’s employment with the Employer hereunder shall terminate effective on
the later of (i) the date in the notice, (ii) the day after receipt of such
notice by the Executive, or (iii) the date the Disability has been considered to
occur; provided that, prior to such date, the Executive shall not have returned
to full-time performance of the Executive’s duties. (For purposes of this
Agreement, “Disability” shall have the meaning set forth in the Employer’s long
term disability plan or policy covering the Executive and shall not be
considered to have occurred until after the waiting period as required by such
plan or policy).

C. Rights Upon Termination. Upon termination of the Executive’s employment for
any reason during the Term of this Agreement, Executive shall be entitled to
base salary and all benefits through the date of termination and to exercise
stock options in accordance with Section 4.A.(i) hereof. Executive shall

 

5



--------------------------------------------------------------------------------

not be entitled to any bonus compensation upon termination for any incomplete
periods or for future periods (except as otherwise expressly stated below in
Section 7.D. hereof).

D. Separation Pay. If Executive’s employment hereunder is terminated during the
Term, other than by the Executive for any reason, or other than by reason of the
death or Disability of the Executive, or other than by reason of the Executive
and the Employer entering into another continuing employment agreement, then
Executive shall become entitled to receive separation pay equal to twelve
(12) months of Executive’s latest base salary plus an amount equal to the
Executive’s target bonus opportunity for purposes of Incentive Compensation for
the year of termination, but only if Executive is meeting or exceeding agreed
upon performance objectives for the year of termination and Executive’s
termination was not caused or contributed to by, to the good faith belief of
Employer, Executive having engaged in fraud, criminal conduct, insubordination,
abuse of alcohol or illegal use of a controlled substance, or Executive having
actively sought other employment, acted in a fashion to place Employer in
disrepute, improperly fraternized with employees, partners or clients, or
materially breached any term of this Agreement or any other agreement with
Employer or its parent or affiliated companies (such entitlement herein the
“Separation Pay”).

E. Payment of Separation Pay. The Separation Pay shall be paid in twelve
(12) equal monthly installments payable beginning in the next calendar month
following thirty (30) days after the date of your involuntary separation from
service by the Company as set forth above in Section 7.D. hereof, and shall be
due only upon your execution and delivery of a release of all claims against
Employer, its parent company(ies), affiliates, officers and employees, in a form
satisfactory to Employer within ten (10) days after the date of your separation
from service, and the claims release having not been revoked pursuant to any
revocation period applicable under the Older Worker’s Benefit Protection Act, or
any similar federal or state law. Each such installment payment shall be
considered a separate payment and not one of a series of payments for purposes
of Section 409A of the Code.

8. Mitigation of Damages. Executive shall not be required to mitigate damages or
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise. The amounts provided for under this Agreement shall not
be reduced by any compensation earned or benefits received by the Executive as
the result of self-employment or employment by another employer or otherwise.

9. Tax Effect. If Independent Tax Counsel shall determine that the aggregate
payments made, and benefits provided, to the Executive pursuant to this
Agreement and any other payments, and benefits provided, to the Executive from
the Employer, its affiliates and plans, which constitute “parachute payments” as
defined in Section 280G of the Code (or any successor provision thereto)
(“Parachute Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise

 

6



--------------------------------------------------------------------------------

Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount (determined by Independent Tax Counsel) such
that after payment by the Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment and any interest or penalties imposed with
respect to such taxes, the Executive retains from the Gross-Up Payment an amount
equal to the Excise Tax imposed upon the payments. For purposes of this
Paragraph, “Independent Tax Counsel” shall mean a lawyer, a certified public
accountant with a nationally recognized accounting firm, or a compensation
consultant with a nationally recognized actuarial and benefits consulting firm
with expertise in the area of executive compensation tax law, who shall be
selected by the Employer and shall be reasonably acceptable to the Executive,
and whose fees and disbursements shall be paid by the Employer.

A. If Independent Tax Counsel shall determine that no Excise Tax is payable by
the Executive, it shall furnish the Executive with a written opinion that the
Executive has substantial authority not to report any Excise Tax on the
Executive’s Federal income tax return. If the Executive is subsequently required
to make a payment of any Excise Tax, then the Independent Tax Counsel shall
determine the amount of such additional payment (“Gross-Up Underpayment”), and
any such Gross-Up Underpayment shall be promptly paid by the Employer to or for
the benefit of the Executive. The fees and disbursements of the Independent Tax
Counsel shall be paid by the Employer.

B. The Executive shall notify the Employer in writing within 15 days of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Employer of a Gross-Up Payment. If the Employer notifies the
Executive in writing that it desires to contest such claim and that it will bear
the costs and provide the indemnification as required by this sentence, the
Executive shall:

(i) give the Employer any information reasonably requested by the Employer
relating to such claim;

(ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer;

(iii) cooperate with the Employer in good faith in order to effectively contest
such claim; and

(iv) permit the Employer to participate in any proceedings relating to such
claim; provided, however, that the Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and

 

7



--------------------------------------------------------------------------------

expenses. The Employer shall control all proceedings taken in connection with
such contest; provided, however, that if the Employer directs the Executive to
pay such claim and sue for a refund, the Employer shall advance the amount of
such payment to the Executive, on an interest-free basis, and shall indemnify
and hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax, including interest or penalties with respect thereto, imposed with
respect to such advance or with respect to any imputed income with respect to
such advance.

C. If, after the receipt by the Executive of an amount advanced by the Employer
pursuant to this Section 9, the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall, within 10 days, pay to the
Employer the amount of such refund, together with any interest paid or credited
thereon after taxes applicable thereto.

Payment of a Gross-Up Payment or a Gross-Up Underpayment shall be made no later
than the end of the Executive’s taxable year next following the Executive’s
taxable year in which the Executive remits the related taxes.

10. Mandatory Deductions. Any amounts to which Executive is entitled as
compensation, bonus, merit bonus, or any other form of compensation subject to
withholding, shall be subject to usual deduction for appropriate federal, state,
and local income and employment tax obligations of Executive.

11. Notices. Any notice provided for in this Agreement shall be given in
writing. Notices shall be effective from the date of receipt, if delivered
personally to the party to whom notice is to be given, or on the second day
after mailing, if mailed by first class mail, postage prepaid. Notices shall be
properly addressed to the parties at their respective addresses set forth below
or to such other address as either party may later specify by notice to the
other:

If to Employer:

MPS Group, Inc.

Attn: Chief Legal Officer

1 Independent Drive

Jacksonville, Florida 32202

If to Executive:

Richard L. White

at the then current address of the Executive

appearing in the corporate records of Employer

 

8



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof, including, but not limited to, any and all
prior employment agreements and related amendments entered into between the
Employer and the Executive. This Agreement may be changed only by an agreement
in writing signed by the party against whom any waiver, change, amendment or
modification is sought.

13. Waiver. The waiver by one party of a breach of any of the provisions of this
Agreement by the other shall not be construed as a waiver of any subsequent
breach.

14. Attorney’s Fees. In the event of litigation or other dispute resolution
proceeding involving the interpretation or enforcement of this Agreement, the
prevailing party shall be entitled to recover from the other all fees, costs and
expenses incurred in connection therewith, including attorney’s fees through
appeal. In order to comply with Section 409A of the Code, in no event shall the
payments by the Employer under this Section 14 be made later than the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least ten (10) days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred. The amount of such legal fees and expenses that the Employer is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Employer is obligated to pay in any other calendar year, and
the Executive’s right to have the Employer pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.

15. Tax Withholding. The Employer shall have the right to deduct from all
benefits and/or payments under the Agreement any taxes required by law to be
paid or withheld with respect to such benefits or payments.

16. Governing Law; Venue. The Agreement shall be construed and enforced in
accordance with the laws of the State of Florida. Duval County, Florida, shall
be proper venue for any litigation arising out of this Agreement.

17. Paragraph Headings. Paragraph headings are for convenience only and are not
intended to expand or restrict the scope or substance of the provisions of this
Agreement.

18. Assignability. The rights and obligations of the Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Employer. This Agreement is a personal employment agreement
and the rights, obligations and interests of the Executive hereunder may not be
sold, assigned, transferred, pledged or hypothecated.

19. Arbitration. The parties agree that any dispute between them arising from
the rights or duties under this Agreement or Executive’s employment, including,
without limitation, any termination thereof, shall be resolved exclusively by
binding arbitration

 

9



--------------------------------------------------------------------------------

before a single arbitrator according the to the appropriate rules of the
American Arbitration Association. The parties agree that any such arbitration
shall be conducted exclusively within Jacksonville, Duval County, Florida. The
parties agree that the decision of the arbitrator shall be final, binding and
shall be enforceable in any court of competent jurisdiction. The sole exception
to the foregoing is that the Employer may seek equitable or injunctive relief in
a court of competent jurisdiction to redress irreparable harm resulting from
what Employer believes in its sole discretion is a breach or threatened breach
of any part of Section 6 of this Agreement.

20. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement shall remain in full force and shall in no way be impaired.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to account for more than one such counterpart.

22. Code Section 409A Compliance. To the extent applicable, it is intended that
this Agreement comply with the provisions of Section 409A of the Code. This
Agreement will be administered in a manner consistent with this intent.
References to Section 409A of the Code will include any proposed, temporary or
final regulation, or any other formal guidance, promulgated with respect to such
section by the U.S. Department of Treasury or the Internal Revenue Service. Each
payment to be made to the Executive under the provisions of this Agreement will
be considered to be a separate payment and not one of a series of payments for
purposes of Section 409A of the Code.

[Signatures to follow on next page.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EXECUTIVE

/s/ Richard L. White

EMPLOYER: By:  

/s/ Gregory D. Holland

Name:

  Gregory D. Holland

Title:

 

Senior Vice President,

Chief Legal Officer,

and Secretary

 

11